                                                                     USDC-SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT
                                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC#:
                                                                     DATE FILED: 1/7     /U,
 UNITED STATES OF AMERICA,
                                                                 No. 07 Cr. 235 (RA)
                        V.

                                                                       ORDER
 LUIS VALERIO,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       As stated in the Court's previous order, the Court is in receipt of a letter from the

Government, dated March 4, 2019, asserting that Defendant is not eligible for a sentence

reduction pursuant to the FIRST STEP Act of2018 and the Fair Sentencing Act of 2010. On

November 26, 2019, the Court instructed Defendant to respond to the Government's letter no

later than December 20, 2019. Defendant has not done so. No later than January 14, 2020,

Defendant shall respond to the Government's March 4th letter. If Defendant fails to do so, the

Court will assume that no further action is sought in this action.

SO ORDERED.

 Dated:         January 7, 2020
                New York, New York

                                                     Ronn
                                                     United States District Judge
